1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STAN SEVERI, et al.,                              )   Case No.: 1:17-cv-0931-AWI- JLT
                                                       )
12                  Plaintiffs,                        )   ORDER CLOSING THE ACTION AS TO
                                                       )   DEFENDANTS WITALA, CUMMINGS &
13          v.                                         )   WARMERDAM
                                                       )   (Doc. 56)
14   COUNTY OF KERN, et al.,                           )
                                                       )
15                  Defendants.                        )
                                                       )
16
17          The plaintiff has agreed to dismiss defendants Danae Witala, D. Cummings and Aaron

18   Warmerdam should be dismissed from this action without prejudice and, in exchange, the defendants

19   will waive their right to seek costs. (Doc. 56) The stipulation relies upon Fed.R.Civ.P. 41, which

20   permits the plaintiff to dismiss a defendant without a court order “by filing . . . a stipulation of

21   dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Accordingly, the

22   Clerk of Court is DIRECTED to close this action as to Danae Witala, D. Cummings and Aaron

23   Warmerdam.

24
25   IT IS SO ORDERED.

26      Dated:     June 6, 2019                                  /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28
